Citation Nr: 0832583	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than February 2, 
2005, for the grant of a separate 10 percent disability 
rating for osteoarthritis of the right knee, status post 
anterior cruciate ligament reconstruction, associated with 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1978 to March 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Atlanta, Georgia, which awarded a separate 10 percent 
disability rating for osteoarthritis of the right knee, 
status post anterior cruciate ligament reconstruction, 
associated with residuals of a right knee injury, effective 
as of February 2, 2005.  The veteran expressed disagreement 
with the effective date of the grant of the separate 
disability rating and perfected as substantive appeal.


FINDING OF FACT

The evidence of record supports an effective date of February 
28, 1995, for the assignment of a separate 10 percent 
disability rating for the veteran's osteoarthritis of the 
right knee, status post anterior cruciate ligament 
reconstruction, associated with residuals of a right knee 
injury.


CONCLUSION OF LAW

The criteria for an effective date of February 28, 1995, and 
no earlier, for the assignment of a separate 10 percent 
disability rating for the veteran's osteoarthritis of the 
right knee, status post anterior cruciate ligament 
reconstruction, associated with residuals of a right knee 
injury, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(o) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The veteran's right knee claim arises from his disagreement 
with the effective date assigned for the assignment of a 
separate 10 percent disability rating for the veteran's 
osteoarthritis of the right knee, status post anterior 
cruciate ligament reconstruction, associated with residuals 
of a right knee injury.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

As to VA's duty to assist, because the Board finds that all 
pertinent medical evidence has been associated with the 
claims folder, no further action is necessary to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159, and that the veteran will not be prejudiced 
by the Board's adjudication of his claim.

Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2007).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital. 

A review of the veteran's claims file reveals that service 
connection was initially established for residuals of a right 
knee injury by rating action of the RO dated in February 
1986, for which a noncompensable disability rating was 
assigned effective as of November 1985.

By rating action of the RO dated in November 1989, following 
reconstructive anterior cruciate ligament surgery of the 
service-connected right knee, the veteran was awarded an 
increased disability rating of 10 percent, effective as of 
December 1, 1989.

VA radiology reports dated in September 1990 and March 1993 
had shown evidence of degenerative arthritic changes in the 
right knee.

VA outpatient treatment records dated from March 1993 to July 
1993 had shown reported chronic right knee pain following 
anterior cruciate ligament reconstruction.  Examination of 
the knee had pain, swelling, and giving out since the 
surgery.  A diagnosis of right knee degenerative joint 
disease and anterior cruciate ligament deficient was 
provided. 

As a result of increased pain, swelling, subluxation, 
instability, and degenerative arthritic changes of the right 
knee following the anterior cruciate ligament surgery, by 
rating action of the RO dated in September 1993, the veteran 
was awarded an increased disability rating of 20 percent for 
post-operative residuals of a right knee injury.

On February 28, 1995, the RO received the veteran's claim for 
an increased disability rating for his service-connected 
right knee disability.

A VA examination report dated in May 1995 had shown that the 
veteran reported pain and buckling in both knees.  He used a 
cane and wore a right knee brace.  Physical examination 
revealed minimal swelling of the right knee.  Range of motion 
of the right knee was 130 degrees of flexion and zero degrees 
of extension.  X-ray studies revealed spurs of the knee.  The 
diagnosis was status post surgery right knee, anterior 
cruciate ligament repair.

By rating action dated in August 1995, the RO denied the 
veteran's claim for an increased disability rating.  The 
veteran appealed this decision to the Board.  

Prior to July 1997, ratings for the knee which involved 
instability as well as limited motion due to pain as a result 
of degenerative changes were considered under Diagnostic Code 
5257.  Under Diagnostic Code 5257, a 10 percent disability 
rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
disability rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate.  
The maximum 30 percent disability rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71(a), Diagnostic Code 5257 
(1997, 2007).

On July 1, 1997, the VA Office of General Counsel issued a 
precedent opinion holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).

In June 1998, the Board remanded the issue for additional 
development.  

A VA examination report dated in October 1998 had shown that 
the veteran reported pain and swelling in the right knee.  He 
also described popping and slipping of the  knee.  Physical 
examination revealed full extension with approximately 135 
degrees of passive flexion.  It was stable to varus and 
valgus examination.  Mobility was normal. There was no 
evidence of effusion and no distinct locking.  Active range 
of motion showed full extension with greater than 125 degrees 
of flexion.  The VA examiner's impression was most likely the 
veteran had some evidence of early cartilage breakdown, which 
was not completely manifesting itself as radiographic 
osteoarthritic changes. 

VA outpatient treatment records dated from February 2001 to 
June 2001, showed that the veteran reported right knee pain.  
He requested and was issued a replacement knee brace.  The 
examiner advised physical therapy but the veteran only wanted 
a new knee brace.  Anterior cruciate ligament laxity was 
noted.

A VA examination report dated in October 2001 had shown that 
the veteran reported bilateral knee pain on minimal strenuous 
activity or exertion.  He denied any weakness or numbness in 
the legs.  He denied any effusion of the knee.  Physical 
examination revealed right knee flexion to 135 degrees and 
extension to 15 degrees. There was no evidence of joint 
effusion. Straight-leg rising, and Lachman and drawer testing 
were negative.  There was no evidence of any limitation of 
the range of motion and no evidence of loss of function use 
due to pain.  There was no evidence of any lateral 
instability, laxity, or subluxation of the knee joint.  There 
was no evidence of any locking, muscle atrophy or crepitation 
demonstrated of either the knee joints.  The impression was 
post-fixation changes and stable, mild to moderate 
degenerative disease of the right knee. 

In February 2004, the Board remanded the issue for additional 
development.  

A VA examination report dated in February 2005 had shown that 
the veteran's right knee instability issues had essentially 
resolved, but that the swelling and pain issues did not 
resolve.  Physical examination revealed 1+ effusion of the 
right knee.  The patella was freely mobile, but was tender to 
palpation around the patella, but not significantly in the 
patellar tendon.  Range of motion was 5 to 145 degrees with a 
painful arc of 20 to 145 degrees and exquisite pain with 
terminal flexion.  There was a 2+ Lachman examination and a 
mild anterior drawer.  Ligamentous stability was assessed 
with varus valgus stresses and was intact laterally and 
medially.  The right knee was easily fatigable secondary to 
pain, demonstrated by a resisted straight leg raise and 
quadriceps muscle firing to give way weakness in a matter of 
seconds.  The veteran described that he was unable to lock 
his right knee in full extension, and this caused his knee to 
become symptomatic with extended periods of standing.  The 
examiner reported that the veteran's complaints of swelling 
and pain were well supported by radiographs demonstrating 
moderate to advanced osteoarthritis.  As far as the loss of 
extension, the examiner stated this could represent some 
anterior impingement and his knee flexion contractors could 
also represent the tightness that knee capsules could obtain 
when subjected to long-term osteoarthritis, which the veteran 
certainly had.

During the pendency of the appeal, by rating action dated in 
July 2005, the veteran was awarded a separate 10 percent 
disability rating for the osteoarthritis of the right knee, 
status post anterior cruciate ligament reconstruction, 
effective as of February 2, 2005, the date of a VA 
examination which had revealed a moderate degree of 
osteoarthritis of the right knee.  In a decision dated in 
October 2005, the Board denied an increased disability rating 
for the service-connected residuals of a right knee injury.

In light of the foregoing, and in resolving all reasonable 
doubt in favor of the veteran, the Board is of the opinion 
that an earlier effective date for the assignment of the 
separate 10 percent disability rating for the osteoarthritis 
of the right knee, status post anterior cruciate ligament 
reconstruction, is warranted.  In essence, this matter has 
been pending since the initial February 28, 1995, claim for 
an increase, as first adjudicated by the RO in its August 
1995 rating decision.  While the 20 percent disability rating 
assigned by VA in September 2003 may arguably have 
encompassed arthritis, the fact of the matter remains that 
VA, in its July 2005 rating decision, assigned a separate 10 
percent rating.  The Board finds that under the circumstances 
of this case, it was factually ascertainable that the 
veteran's service-connected right knee exhibited degenerative 
changes and instability as of the date of his February 1995 
claim for an increased disability rating.  Accordingly, the 
effective date for the grant of the separate 10 percent 
disability rating for the osteoarthritis of the right knee, 
status post anterior cruciate ligament reconstruction, is 
February 28, 1995, the date of receipt of the veteran's 
claim.


ORDER

Entitlement to an effective date of February 28, 1995, for 
the award a separate 10 percent disability rating for the 
osteoarthritis of the right knee, status post anterior 
cruciate ligament reconstruction, is granted. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


